Civil action to recover damages (1) for breach of covenant of seizin, and (2) for fraud in the sale of a lot of land, tried on the following controverted issues: *Page 591 
"3. Did the defendant contract and agree to deliver to the plaintiff the land described in the line, as shown from H to E, to G, to F, to B, to J, and back to H? Answer: Yes.
"4. If not, was the description set out in the deed due to a mutual mistake between the parties, as alleged in the answer? Answer: No.
"5. What amount of damages is the plaintiff entitled to recover of the defendant? Answer: $500."
From a judgment on the verdict in favor of plaintiff, the defendant appeals, assigning errors.
The issues are either in conflict or they are not determinative of the controversy. For this reason a new trial must be awarded. Bank v. BroomCo., 188 N.C. 508, 125 S.E. 12.
The third issue was apparently answered on the principle announced inPerson v. Rountree, 2 N.C. 378, and consistently followed in this jurisdiction, that a grantee of lands will take according to the boundaries actually surveyed and pointed out at the time, notwithstanding a mistaken description inserted in the deed (Clarke v. Aldridge, 162 N.C. 326,78 S.E. 216), but the answer to the fourth issue seems to negative this theory. Wood v. Jones, 198 N.C. 356, 151 S.E. 732.
It is conceded that the calls in the deed do not carry the description to the boundaries named in the third issue, and the question of alleged fraud was not submitted to the jury. Two causes of action are set out in the complaint, but the verdict, as it stands, establishes neither of them. Hence, the trial is inconclusive in its effect. Holler v. Tel. Co.,149 N.C. 336, 63 S.E. 92. A verdict, whether upon one or many issues, should establish facts sufficient to enable the court to proceed to judgment. Chapman-Hunt Co. v. Board of Education, 198 N.C. 111,150 S.E. 713.
New trial.